SUMMARY ORDER Appellants Marilyn Matheson and Yvonne Chaplin, proceeding pro se, appeal from the District Court’s orders sua sponte dismissing with prejudice their complaint against, inter alia, various banks, mortgage servicers, and New York state judges, for failure to state a claim, and denying their motion for a preliminary injunction to prevent the sale of Mathe-son’s residence. In a complaint exceeding 100 pages, they asserted, among other things, violations of various criminal statutes and the Fair Debt Collection Practices Act (“FDCPA”), claiming a vast conspiracy between the Defendants related to the foreclosures of their homes. They alleged $365 million in damages. The District Court granted them leave to amend their complaint to comply with the pleading standards; they refused. We assume the parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on appeal. We review a district court’s sua sponte dismissal for failure to state a claim de novo, and its denial of a preliminary injunction for abuse of discretion. J.S. v. T’Kach, 714 F.3d 99, 103 (2d Cir. 2013) (sua sponte dismissal for failure to state a claim); Lynch v. City of New York, 589 F.3d 94, 99 (2d Cir. 2009) (denial of preliminary injunction). Pro se submissions are reviewed with special solicitude, and “must be construed liberally and interpreted to raise the strongest arguments that they suggest.” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and emphasis omitted). Upon review, we conclude that the District Court properly dismissed the complaint and denied the request for injunc-tive relief. We affirm for substantially the reasons stated by the District Court in its March 14, 2016 and May 9, 2016 ordei’s. CONCLUSION We have reviewed all of the arguments raised by Matheson and Chaplin on appeal and find them to be without merit. For the foregoing reasons, we AFFIRM the March 14, 2016 and May 9, 2016 orders of the District Court.